Citation Nr: 9900742	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-16 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased, compensable, evaluation for 
hearing loss.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to October 
1970.

This case arises before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of September 1996, 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he was misdiagnosed while on active 
duty.  He specifically contends that he was diagnosed as 
schizophrenic while on active duty, but that he was actually 
suffering from PTSD incurred in Vietnam.  He further contends 
that his bilateral hearing loss disability has worsened and 
warrants a compensable evaluation.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against his claim for an increased rating for 
bilateral hearing loss.  His claim for service connection for 
PTSD is reopened and remanded.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  The veterans bilateral hearing loss disability is 
manifested by mild to severe sensorineural hearing loss in 
the right ear, and severe sensorineural hearing loss in the 
left ear.

3.  The evidence presented since the last denial of service 
connection for the veterans PTSD is new and material and 
bears directly and substantially on the specific matter under 
consideration.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 4.85, 4.87  
Diagnostic Code 6101 (1998).

2.  New and material evidence has been received since the 
last denial of service connection for PTSD, and that claim is 
reopened and remanded.  38 U.S.C.A. § 5108 (West 1991 and 
Supp. 1998); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased, compensable, evaluation for 
hearing loss.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the bilateral hearing loss disability have been properly 
developed.  There is no indication that there are additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his bilateral hearing loss 
disability has worsened and warrants an increased disability 
rating.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings in the SCHEDULE FOR 
RATING DISABILITIES represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for bilateral hearing loss was granted via 
a rating decision of February 1972.  An evaluation of 
noncompensable was assigned.  

The report of a VA audiological evaluation, conducted in 
March 1996, shows pure tone thresholds, in decibels, were as 
follows: 

HZ		Left Ear			Right Ear

1000		15				25
2000		25				55
3000		85				70
4000		90				90
AVG		53.75				60

Audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 96 percent in the left ear.  The 
assessment was normal decreasing to mild to severe 
sensorineural hearing loss in the right ear, and normal 
decreasing to severe sensorineural hearing loss in the left 
ear.

The veteran's bilateral sensorineural hearing loss is 
currently evaluated as noncompensable under Diagnostic Code 
6101.  The evaluation of hearing impairment is required to be 
based on examinations using controlled speech discrimination 
tests together with results of a puretone audiometry test.  
38 C.F.R. § 4.85 (1998).  The results are charted on Table VI 
and Table VII.  The assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1000, 
2000, 3000, and 4000 HZ and dividing by four, was 60.  The 
percent of discrimination was 92.  By intersecting the column 
in Table VI for average puretone decibel loss falling between 
58 and 65 with the line for percent of discrimination from 92 
to 100, the resulting numeric designation for the right ear 
is II. 

The average puretone decibel loss for the veteran's left ear 
was 53.75.  The percent of discrimination was 96.  The 
resulting numeric designation for the left ear is I. 

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the better ear and II for 
the poorer ear, the point of intersection on Table VII 
requires assignment of a noncompensable evaluation under 
diagnostic code 6101. 

The RO has applied the rating schedule accurately, and there 
is no basis under law for the assignment of a higher 
evaluation.



2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991 and Supp. 1998); 38 C.F.R. § 
3.303 (1998).

Prior Board and rating decisions are final.  They may be 
reopened only upon receipt of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991 and Supp. 1998).  It must first 
be determined if there is new and material evidence to reopen 
a claim.  If there is such evidence, the claim must then be 
reviewed on the basis of all the evidence.

A review of the record in this case indicates that a claim 
for service connection for PTSD was first entered in 
September 1984.  A rating decision of April 1985 denied 
service connection.  Service connection was again denied in 
June 1986.  It was noted that a VA examination was ordered to 
reconcile the veterans diagnoses, and to determine whether 
he currently had PTSD or paranoid schizophrenia.  Examination 
at that time determined that his symptomatology indicated 
that he had paranoid schizophrenia.

Evidence submitted subsequent to the June 1986 rating 
decision includes the report of a VA examination conducted in 
June 1996.  The examiner stated that the veteran had been 
misdiagnosed following his return from Vietnam.  The examiner 
concluded that the veteran had been suffering from PTSD since 
that time, and that the prior diagnosis of paranoid 
schizophrenia was incorrect.

In a rating decision of September 1996, the RO denied service 
connection for PTSD.  It was noted that the veteran had not 
provided sufficient evidence of a verifiable stressor.

The Board concludes that the veteran has presented new and 
material evidence, in the form of the professional medical 
opinion noted above.  His claim for service connection for 
PTSD is therefore reopened.  The Board also concludes that 
further development regarding the veterans claimed stressors 
must be completed.


ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss is denied.

New and material evidence has been presented to reopen a 
claim for service connection for PTSD.

REMAND

The veteran has contended that his chronic psychiatric 
disorder is due to PTSD incurred in Vietnam.  Service 
connection was denied on the basis of insufficient 
information to verify the veterans claimed stressors.  The 
Board notes, however, that the veterans service personnel 
records have not yet been reviewed.  He has stated that he 
served as an artillery cannon crewman during Vietnam.  This 
is not indicated on his certificate of discharge.  The Board 
concludes that an examination of his service personnel 
records is in order.

Therefore, this claim is REMANDED to the RO for the 
following:

The RO should obtain the veterans 
service personnel records and should 
review them prior to making a 
determination regarding his inservice 
stressors.

Upon completion of the above listed item the RO should review 
the veterans claim for service connection for PTSD.  If the 
result remains adverse the RO should provide the veteran and 
his representative a supplemental statement of the case and 
adequate time to respond.  The claim should then be returned 
to the Board for further appellate consideration.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
